                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IONIE HYLTON, ON BEHALF OF                     :
HERSELFAND ALL OTHERS                          :         CIVIL ACTION
SIMILARLY SITUATED,                            :
                 Plaintiff,                    :
                                               :
              v.                               :         No. 18-2206
                                               :
AMERIFINANCIAL SOLUTIONS, LLC                  :
d/b/a AFS et al.,                              :
                  Defendants.                  :



                                         ORDER



       AND NOW, this 19th day of November, 2018, upon consideration of the Complaint

(Doc. No. 1), Defendant’s Motion to Dismiss (Doc. No. 11), Plaintiff’s Response (Doc. No. 15),

Defendant’s Reply (Doc. No. 17), and the oral argument held on October 10, 2018, it is

ORDERED that Defendant’s Motion to Dismiss (Doc. No. 11) is DENIED.




                                                   BY THE COURT:



                                                   S/Gene E.K. Pratter
                                                   GENE E.K. PRATTER
                                                   UNITED STATES DISTRICT JUDGE
